DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This OA is in response to the amendment filled on 5/25/2022 that has been entered, wherein claims 1-8, 10-17 and 19-21 are pending and claims 9 and 18 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 Allowable Subject Matter
Claims 1-8, 10-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a spacer only on the second sidewall of the second cell line pattern among the first and second sidewalls of the second cell line pattern, the spacer being between the lateral surface of the second cell insulation liner and the second sidewall of the second cell line pattern , and the spacer  having a second thickness that is greater than the first thickness along a direction normal to the second sidewall of the second cell line pattern; ….an interlayer insulating layer on the substrate, the interlayer insulating layer being in contact with the second cell insulation liner”.
Claims 2-7 and 21 depend on claim 1 and are allowed.

Regarding independent claim 8, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a spacer only on the second sidewall of the outermost cell line pattern among the first and second sidewalls of the outermost cell line pattern, the spacer being between the lateral surface of the second cell insulation liner and the second sidewall of the outermost cell line pattern, and the spacer having a second thickness that is greater than the first thickness along a direction normal to the second sidewall of the outermost cell line pattern… and a planarized interlayer insulating layer between the outermost cell line pattern and the peripheral gate pattern, the planarized interlayer insulating layer being in contact with the second cell insulation liner”.

 Claims 10-12 depend on claim 8 and are allowed.

Regarding independent claim 13, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a top surface of the capping insulating layer is coplanar with a top surface of the first cell insulation liner”.
Claims 14-17 and 19-20 depend on claim 13 and are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892